TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00688-CV



                                   David J. Potter, II, Appellant

                                                   v.

               Peter Steve Morin, Anna M. Morin, and John Sisson, Appellees


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 120544-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant David J. Potter, II filed a notice of appeal in the trial court on October 23,

2014. On November 4, 2014, appellees filed a motion to dismiss the appeal based on lack of

jurisdiction. They contended that the notice of appeal was not timely. Potter has filed a response

to the motion to dismiss. He agrees that the notice of appeal was not timely. See Tex. R. App.

P. 26.1. The notice of appeal also was not filed within 15 days after the deadline for filing the notice

of appeal. See id. R. 26.3. Accordingly, we grant appellees’ motion to dismiss and dismiss the

appeal for want of jurisdiction. See id. R. 42.3(a).



                                                __________________________________________

                                                Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 26, 2014